 
Exhibit 10.1
 
EMPLOYMENT AGREEMENT
 
THIS EMPLOYMENT AGREEMENT (“Agreement”) is made and entered into as of the 28th
day of November, 2007 and effective as of the 1st day of January, 2008 (the
“Effective Date”), by and between Epoch Holding Corporation (the “Company”) and
William W. Priest (“Executive”). Where the context permits, references to the
“Employer” shall include the Company and any successor entities thereto.
Capitalized terms used and not otherwise defined herein shall have the meanings
set forth in Section 9 herein.
 
WITNESSETH:


WHEREAS, Executive has been a founder and key contributor to the business of the
Company and has served as the Chief Executive Officer since June 18, 2004;
 
WHEREAS, the Company desires to retain the services of Executive from and after
the date hereof; and
 
WHEREAS, Executive desires to provide such services subject to the terms and
conditions set forth herein;
 
NOW, THEREFORE, in consideration of the mutual promises, covenants and
agreements herein contained, together with other good and valuable consideration
the receipt of which is hereby acknowledged, the parties hereto do hereby agree
as follows:
 
1.  SERVICES AND DUTIES. From and after the Effective Date through the Initial
Term and any Renewal Term (collectively the “Employment Period”), Executive
shall be employed by the Company in the capacity of its Chief Executive Officer,
and shall serve as a Director of the Board of Directors of the Company (the
“Board”). The principal location of Executive’s employment with Employer shall
be such present location at which Employer maintains its principal location,
although Executive understands and agrees that Executive may also be required to
travel for business reasons. Executive shall devote his full business time to
overseeing the strategic and business affairs of the Company. Executive will
perform such duties as are required by Employer from time to time and normally
associated with Executive’s position, together with such additional duties,
commensurate with Executive’s positions with Employer and with its Affiliates,
as may be assigned to Executive from time to time by the Board consistent with
the terms of this Agreement. Executive shall follow and comply with all policies
and procedures and compliance manuals adopted by or in respect of Employer and
its Affiliates, as may be applicable to Executive. Notwithstanding the
foregoing, and other than with respect to board and/or outside positions held as
of the date hereof, nothing herein shall prohibit Executive from (i) subject to
prior approval of the Board, accepting directorships unrelated to Employer that
do not give rise to any conflict of interests with Employer or its Affiliates
and (ii) engaging in charitable and civic activities, so long as such outside
interests do not materially interfere with the performance of Executive’s duties
hereunder.
 
2.  TERM. Executive’s employment under the terms and conditions of this
Agreement will commence on the Effective Date. The term of this Agreement shall
commence on the Effective Date and end on December 31, 2010 or immediately
following such earlier time that Executive’s employment terminates under Section
5 (such period, the “Initial Term”); provided, however, on December 31, 2010 and
on each anniversary thereafter, the Employment Period shall automatically be
extended for one (1) additional year (each, a “Renewal Term”) unless either
party gives written notice to the other party not to extend this Agreement at
least forty-five (45) days prior to the end of the Employment Period (in which
event this Agreement shall terminate effective as of the close of such Term or
Renewal Term, as the case may be).
 
3.  COMPENSATION.
 
(a)  Base Salary. In consideration of Executive’s full and faithful satisfaction
of Executive’s duties under this Agreement, Employer agrees to pay to Executive
a salary in the amount of $350,000 per annum (the “Base Salary”), payable in
such installments as Employer pays its similarly placed employees (but not less
frequently than each calendar month), subject to usual and customary deductions
for withholding taxes and similar charges, and customary employee contributions
to the health, welfare and retirement programs in which Executive is enrolled
from time to time. The Base Salary shall be reviewed on an annual basis by the
Compensation Committee of the Board and adjusted at the sole discretion of the
Compensation Committee of the Board; provided, however, in no event shall the
Base Salary be reduced without Executive’s written approval.
 
1

--------------------------------------------------------------------------------


 
(b)  Annual Bonus Incentive. Executive shall be eligible for an annual bonus
incentive (the “Annual Bonus Incentive” or “Bonus”) as determined by the
Compensation Committee of the Board, from time to time, in accordance with
Employer’s incentive compensation plan then in effect for each fiscal year or
portion thereof during the Employment Period, provided that Executive remains
employed by Employer during such period. Any Bonus earned by Executive for any
fiscal year shall be paid in the manner set forth by the Compensation Committee
of the Board, provided such payment shall be made no later than sixty-five (65)
days following the conclusion of the fiscal year to which such Bonus relates.
Payment of the Bonus for each fiscal year shall in all circumstances be
contingent upon a certification of the Board that the determination, calculation
and payment of the Bonus is correct. The criteria for determining the Annual
Incentive Bonus shall be reviewed on an annual basis by the Compensation
Committee of the Board and adjusted at the discretion of the Compensation
Committee of the Board; provided, however, in no event shall the criteria for
determining the Annual Incentive Bonus be less favorable than the criteria
utilized for any other senior executive officer of the Company without the
approval of at least a two-thirds majority of the Board.
 
(c)  Equity Awards. Executive shall be eligible for restricted stock awards or
other equity based compensation as determined by the Compensation Committee of
the Board, from time to time, in accordance with Employer’s incentive
compensation plan then in effect for each fiscal year or portion thereof during
the Employment Period.
 
(d)  Withholding. All taxable compensation payable to Executive pursuant to this
Section 3 or otherwise pursuant to this Agreement shall be subject to all
applicable and customary withholding taxes and such other excise or employment
taxes as are required under Federal law or the applicable law of any state or
governmental body to be collected with respect to compensation paid by Employer
to an employee.
 
(e)  Discretionary Retirement Award. Should Executive elect to retire during the
Employment Period, the Board may consider awarding to him a retirement bonus
based on his performance during the Employment Period and such other factors
relating to the business and operations of the Company as the Board may deem
relevant.
 
4.  BENEFITS AND EXPENSE REIMBURSEMENT.
 
(a)  Retirement and Welfare Benefits. During the Employment Period, Executive
will be entitled to participate in the usual and customary employee benefit
plans and programs offered to employees at Executive’s level by Employer or its
Affiliates, including sick time, vacation or paid time off, and participation in
Employer’s or Affiliates’ medical, dental and insurance programs, as well as the
ability to participate in Employer’s or Affiliates 401(k) retirement savings
plan, in each case in accordance with and subject to the terms of such plans as
in effect from time to time. Nothing in this Section 4, however, shall require
Employer or its Affiliates, if applicable, to adopt or maintain any benefit plan
or provide any type or level of benefits to its employees, including Executive.
The Company shall continue to maintain those life insurance policies now in
place with respect to which Executive is the named insured and to pay the
premiums associated with such policies; provided, however, in no event shall
Employer be required to maintain such policies if the premiums associated with
such policies during any fiscal year during the Employment Period increases, in
the aggregate, more than twenty-five percent (25%) (the “Premium Threshold”) for
such coverage period; provided, further, however, that Executive shall have the
option to reimburse the Company for any premiums in excess of the Premium
Threshold, in which case the Company shall continue to maintain such policies
during the applicable Employment Period.
 
(b)  Reimbursement of Expenses. Employer shall reimburse Executive for any
expenses reasonably and necessarily incurred by Executive in furtherance of
Executive’s duties hereunder, including travel, meals and accommodations, upon
submission by Executive of vouchers or receipts and in compliance with such
rules and policies relating thereto as Employer may from time to time adopt.
 
2

--------------------------------------------------------------------------------


 
5.  TERMINATION. Executive’s employment shall be terminated at the earliest to
occur of the following: (i) at the end of the Employment Period unless Executive
agrees to continue working for Employer on mutually agreeable terms, (ii) the
date on which the Board delivers written notice that Executive is being
terminated for Disability (as defined below), or (iii) the date of Executive’s
death. In addition, Executive’s employment with Employer may be terminated:
(A) by Employer for “Cause” (as defined below), effective on the date on which a
written notice to such effect is delivered to Executive; (B) by Employer at any
time without Cause, effective on the date on which a written notice to such
effect is delivered to Executive or such other date as is reasonably designated
by Employer; or (C) by Executive with “Good Reason” (as defined below).
 
(a)  Termination by Employer with Cause. If Executive’s employment with Employer
is terminated by Employer with Cause, Executive shall not be entitled to any
further compensation or benefits other than accrued but unpaid Base Salary
(payable as provided in Section 3(a) hereof), any accrued and unused vacation
pay through the date of such termination (collectively, the “Accrued Benefits”)
and any Unpaid Bonus (as defined below).
 
(b)  Termination by Employer without Cause or by Executive with Good Reason. If
Executive’s employment is terminated by Employer without Cause or by Executive
with Good Reason prior to the end of the Employment Period hereof, then
Executive shall be entitled to: (i) the Accrued Benefits and any earned and
unpaid portion of an Annual Bonus Incentive for the fiscal year prior to the
fiscal year of termination (the “Unpaid Bonus”); (ii) a lump sum separation
payment equal to one (1) times the annual Base Salary plus one (1) times the
Average Bonus (as defined below); and (iii) the Annual Bonus Incentive
determined for the full fiscal year based solely upon the operations and
investment performance of the Company for the twelve (12) month period through
and including the end of the fiscal quarter in which Executive’s employment is
terminated hereunder multiplied by a fraction, the numerator of which is the
number of months (including the month of termination) during the then current
fiscal year that Executive was employed under this Agreement and the denominator
of which is twelve (12) (the “Pro-Rata Annual Bonus Incentive”). “Average Bonus”
means the three-fiscal year average (or such lesser period during the Employment
Period, if applicable) of the Annual Bonus Incentive; provided, however, that in
the event such termination occurs prior to the end of the 2008 Bonus period, the
amount of the Average Bonus shall be equal to the average of (A) the 2007 Annual
Bonus Incentive actually paid to Executive and (B) the 2008 Annual Bonus
Incentive which would have been paid if Executive had been employed at the end
of the 2008 Bonus period based solely upon the operations and investment
performance of the Company for the twelve (12) month period through and
including the end of the fiscal quarter in which Executive’s employment is
terminated hereunder.
 
(c)  Voluntary Resignation, Death or Disability. If Executive’s employment is
terminated voluntarily by Executive or by reason of Executive’s death or
Disability prior to the end of the Employment Period, in lieu of any other
payments or benefits, Executive (or Executive’s estate, as applicable) shall be
entitled to (i) the Accrued Benefits and any Unpaid Bonus; (ii) a lump sum
payment equal to the remaining Base Salary payable through the end of the fiscal
year of termination (assuming Executive’s employment had continued through such
date); and (iii) the Pro-Rata Annual Bonus Incentive, but which shall be
determined based upon an interpolation of full fiscal year results for the
fiscal year of termination based solely upon the operations and investment
performance of the Company for the twelve (12) month period through and
including the end of the fiscal quarter in which Executive’s employment is
terminated hereunder.
 
(d)  Termination in Connection with a Change in Control. If Executive’s
employment is terminated by Employer without Cause or by Executive with Good
Reason, in each case within the twelve-month period following the occurrence of
a Change in Control, then in lieu of any other payments set forth in this
Section 5, Executive shall be entitled to: (i) the Accrued Benefits and any
Unpaid Bonus; (ii) a lump sum separation payment equal to two (2) times the
annual Base Salary plus two (2) times the Average Bonus; and (iii) a pro-rata
Annual Bonus Incentive for the fiscal year of termination.
 
(e)  Resignation as Officer or Director. Upon the termination of employment for
any reason, Executive shall resign each position (if any) that Executive then
holds as an officer or director of Employer or any of its Subsidiaries or
Affiliates.
 
(f)  Section 409A. To the extent required to comply with Section 409A of the
Code, as determined by Employer’s and Executive’s respective counsel, one or
more payments under this Section 5 shall be delayed to the six-month anniversary
of the date of Executive’s separation from service, within the meaning of
Section 409A of the Code.
 
3

--------------------------------------------------------------------------------


 
(g) Release and Payment. All payments to Executive provided for in this Section
5 shall be conditioned upon Executive’s (or Executive’s estate, as applicable)
providing Employer with a signed release limited in scope to employment related
claims in a form acceptable to the Board. All such payments shall be made to
Executive in cash within sixty (60) days of his death or other termination of
employment.
 
6.  RESTRICTIVE COVENANTS.
 
(a)  The parties agree that the restrictive covenants set forth in Exhibit A
hereto (the “Restrictive Covenants”) are incorporated herein by reference and
shall be deemed to be contained herein. Executive understands, acknowledges and
agrees that the Restrictive Covenants apply (i) during his employment under this
Agreement and during any period of employment by Employer or any controlled
Affiliate following the termination of this Agreement or the expiration of the
Term or any Renewal Term of this Agreement, and (ii), as provided in Exhibit A
hereto, during the Non-Compete Period or any additional periods specified
following termination of his employment with Employer and by any controlled
Affiliate which may have employed him.
 
(b)  Executive hereby acknowledges that the provisions of Exhibit A hereto are
reasonable and necessary for the protection of Employer and its Affiliates (the
“Other Parties”) and are not unduly burdensome to Executive and that Executive
acknowledges such obligations under such covenants. Executive further
acknowledges that the Other Parties will be irreparably harmed if such covenants
are not specifically enforced. Accordingly, Executive agrees that, in addition
to any other relief to which the Other Parties may be entitled, including claims
for damages, the Other Parties shall be entitled to seek and obtain injunctive
relief (without the requirement of any bond) from a court of competent
jurisdiction for the purpose of restraining Executive from an actual or
threatened breach of such covenants.
 
(c)  Notwithstanding anything to the contrary contained herein, nothing in this
Agreement shall be construed or otherwise interpreted to limit or otherwise
supersede any of the terms and conditions set forth in the Stockholders
Agreement, including without limitation the restrictions set forth therein with
respect to “Harmful Activity” (as such term is defined in the Stockholders
Agreement).
 
7.  ASSIGNMENT. This Agreement, and all of the terms and conditions hereof,
shall bind Employer and its successors and assigns and shall bind Executive and
Executive’s heirs, executors and administrators. No transfer or assignment of
this Agreement shall release Employer from any obligation to Executive
hereunder. Neither this Agreement, nor any of Employer’s rights or obligations
hereunder, may be assigned or are otherwise subject to hypothecation by
Executive. Employer may assign the rights and obligations of Employer hereunder,
in whole or in part, to any of Employer’s Subsidiaries or Affiliates, or to any
other successor or assign in connection with the sale of all or substantially
all of Employer’s assets or equity or in connection with any merger, acquisition
and/or reorganization, provided the assignee assumes, in an assumption agreement
in form reasonably satisfactory to Executive, the obligations of Employer
hereunder.
 
8.  REPRESENTATIONS AND WARRANTIES.
 
(a)  Executive represents as follows:
 
(i)  Executive is not subject to any restriction whatsoever which would cause
him to not be able fully to fulfill his duties under this Agreement.
 
(b)  The Company hereby represents and warrants to Executive that it has the due
authorization and capacity to execute, deliver and satisfy its obligations to
Executive under this Agreement, that all consents have been secured in
connection with the execution, delivery and performance of this Agreement and
that the execution, delivery and performance of this Agreement has been fully
authorized and does not and shall not contravene or breach any instrument,
agreement or document to which the Company or any Affiliate are a party.
 
4

--------------------------------------------------------------------------------


 
9.  DEFINITIONS. As used in this Agreement, the following defined terms have the
meanings indicated below:
 
(a)  “Affiliate” or “Affiliates” means with respect to any specified Person, any
other Person that, directly or indirectly, owns or controls, is under common
ownership or control with, or is owned or controlled by, such specified Person;
 
(b)  “Cause” means:
 
(i)  the willful engaging by Executive in illegal, fraudulent or unethical
conduct or gross misconduct which, in each case, is materially and demonstrably
injurious (x) to Employer or its Subsidiaries or Affiliates, (y) to the
reputation of Executive, Employer or its Subsidiaries or Affiliates, or (z) to
any of the Employer’s products or businesses; or
 
(ii)  conviction of a felony or guilty or nolo contendere plea by Executive with
respect thereto; or
 
(iii)  a material breach by Executive of this Agreement (x) if such breach is
curable (in the reasonable judgment of the Board) and is not cured within ten
(10) business days following receipt of a notice of such breach or (y) if such
breach is not curable (in the reasonable judgment of the Board); provided that
Employer shall be required to provide notice under this sentence only one time
during any fiscal year in connection with any single category of events
constituting Cause hereunder.
 
For purposes of this definition, no act or failure to act on the part of
Executive shall be considered “willful” unless it is done, or omitted to be
done, by Executive in bad faith or without reasonable belief that Executive’s
action or omission was in the best interests of Employer (or its Affiliates, if
applicable) or was done or omitted to be done with reckless disregard to the
consequences. Any act, or failure to act, based upon authority given pursuant to
a resolution duly adopted by a vote of at least seventy-five percent (75%) of
the then outstanding Board or based upon the advice of counsel for Employer
shall be conclusively presumed to be done, or omitted to be done, by Executive
in good faith and in the best interests of Employer. Cause shall not exist
hereunder unless and until Employer has delivered to Executive, along with a
notice of termination for Cause, a copy of a resolution duly adopted by the
Board (excluding Executive if Executive is a member of the Board) at a meeting
thereof called and held for such purpose (after reasonable notice to Executive
and an opportunity for Executive, together with counsel, to be heard before the
Board), finding that in the good faith opinion of the Board an event set forth
in clauses (i) through (iii) has occurred and specifying the particulars thereof
in detail.
 
(c)  “Change in Control” means an event described in Section 409A(a)(2)(A)(v) of
the Code, and regulations promulgated thereunder.
 
(d)  “Code” means the Internal Revenue Code of 1986, as amended.
 
(e)  “Disability” means, as determined by the Board in good faith, Executive’s
inability, due to disability or incapacity, to perform all of Executive’s duties
hereunder on a full-time basis for (i) periods aggregating one-hundred-eighty
(180) days, whether or not continuous, in any continuous period of
three-hundred-and-sixty-five (365) days or, (ii) where Executive’s absence is
adversely affecting the performance of Employer in a significant manner, periods
greater than ninety (90) days and Executive is unable to resume Executive’s
duties on a full time basis within ten (10) days of receipt of written notice of
the Board’s determination under this clause (ii).
 
(f)  “fiscal year” means any consecutive twelve (12) month period commencing on
July 1 and ending on June 30. In the event Employer, in its sole discretion,
elects to change its fiscal year in accordance with its governing documents and
applicable state law, any payments and/or incentive criteria hereunder shall be
paid and/or modified to reflect any “stub period” payments owed to Executive for
any fiscal year during the Employment Period.
 
(g)  “Good Reason” means the occurrence of one of the following:
 
(i) a material diminution or other material adverse change in Executive’s
office, duties, salary, benefits or responsibilities made without Executive’s
prior written consent;
 
5

--------------------------------------------------------------------------------


 
(ii)  a material breach by the Employer of this Agreement; or
 
(iii) a requirement by the Employer that Executive’s principal place of work be
moved to a location more than fifty (50) miles away from its then current
location.
 
Good Reason shall not exist hereunder unless Executive first provides sixty (60)
days prior written notice to the Board which notice alleges the occurrence of
one of the aforementioned events in specific detail. Notwithstanding the
foregoing, however, Executive shall not have the ability to terminate this
Agreement if the facts alleged in such written notice have been cured prior to
the expiration of such sixty (60) day notice period.
(h)  “Non-Compete Period” means:
 
(i)  in all cases, the period consisting of the Initial Term and any Renewal
Term then in effect; and
 
(ii)  in the event of a termination of employment with Cause or by the Executive
without Good Reason, the Non-Compete Period will be extended for an additional
period consisting of the twelve (12) month period after the termination of
Executive’s employment; and
 
(iii)  in the event of a termination of employment because of death or
Disability, or in the event of a termination by Executive with Good Reason or by
Employer without Cause (including in connection with the occurrence of a Change
in Control), the period consisting of the Initial Term or Renewal Term then in
effect (after giving effect to such termination).
 
(i)  “Person” means any natural person, corporation, limited liability company,
general partnership, limited partnership, proprietorship, other business
organization, trust, union, association or governmental entity.
 
(j)  “Stockholders Agreement” means that certain Stockholders Agreement dated
June 2, 2004, by and among the Company, Executive and the other signatories
thereto.
 
(k)  “Subsidiary” means a subsidiary of Employer (or other referenced entity, as
the case may be) as defined in Rule 405 of Regulation C of the Securities Act of
1933, as amended.
 
10.  GENERAL.
 
(a)  Notices. Any notices provided hereunder must be in writing and shall be
deemed effective upon the earlier of one business day following personal
delivery (including personal delivery by telecopy or telex), or the third
business day after mailing by first class mail to the recipient at the address
indicated below:
 
To Employer:


Epoch Holding Corporation
640 Fifth Avenue
18th Floor
New York, New York 10019
Attn: Chairman, Compensation Committee


Notices to Executive shall be given at the location set forth in Employer’s
records, or to such other address or to the attention of such other person as
the recipient party may have specified by prior written notice to the sending
party.
 
(b)  Severability. Any provision of this Agreement which is deemed invalid,
illegal or unenforceable in any jurisdiction shall, as to that jurisdiction and
subject to this paragraph be ineffective to the extent of such invalidity,
illegality or unenforceability, without affecting in any way the remaining
provisions hereof in such jurisdiction or rendering that or any other provisions
of this Agreement invalid, illegal, or unenforceable in any other jurisdiction.
If any covenant should be deemed invalid, illegal or unenforceable because its
scope is considered excessive, such covenant shall be modified so that the scope
of the covenant is reduced only to the minimum extent necessary to render the
modified covenant valid, legal and enforceable.
 
6

--------------------------------------------------------------------------------


 
(c)  Entire Agreement. This document, together with its attached exhibit, and
the Stockholders Agreement constitute the final, complete, and exclusive
embodiment of the entire agreement and understanding between the parties related
to the subject matter hereof and supersedes and preempts any prior or
contemporaneous understandings, agreements, or representations by or between the
parties, written or oral.
 
(d)  Counterparts. This Agreement may be executed on separate counterparts, any
one of which need not contain signatures of more than one party, but all of
which taken together will constitute one and the same agreement.
 
(e)  Amendments. No amendments or other modifications to this Agreement may be
made except by a writing signed by both parties. Nothing in this Agreement,
express or implied, is intended to confer upon any third person any rights or
remedies under or by reason of this Agreement.
 
(f)  Governing Law. This Agreement shall be governed by and construed in
accordance with the laws of the State of New York applicable to agreements made
and/or to be performed in that State, without regard to any choice of law
provisions thereof. Except as provided under Section 10(k) hereto, all disputes
arising out of or related to this Agreement shall be submitted to the state and
federal courts of New York, and each party irrevocably consents to such personal
jurisdiction and waives all objections thereto, but does so only for the
purposes of this Agreement.
 
(g)  Survivorship. The provisions of this Agreement necessary to carry out the
intention of the parties as expressed herein (including, without limitation, the
Restrictive Covenants provided in Section 6 hereof and Exhibit A hereto) shall
survive the termination or expiration of this Agreement.
 
(h)  Waiver. The waiver by either party of the other party’s prompt and complete
performance, or breach or violation, of any provision of this Agreement shall
not operate or be construed as a waiver of any subsequent breach or violation,
and the failure by any party hereto to exercise any right or remedy which it may
possess hereunder shall not operate or be construed as a bar to the exercise of
such right or remedy by such party upon the occurrence of any subsequent breach
or violation. No waiver shall be deemed to have occurred unless set forth in a
writing executed by or on behalf of the waiving party. No such written waiver
shall be deemed a continuing waiver unless specifically stated therein, and each
such waiver shall operate only as to the specific term or condition waived and
shall not constitute a waiver of such term or condition for the future or as to
any act other than that specifically waived.
 
(i)  Captions. The captions of this Agreement are for convenience and reference
only and in no way define, describe, extend or limit the scope or intent of this
Agreement or the intent of any provision hereof.
 
(j)  Construction. The parties acknowledge that this Agreement is the result of
arm’s-length negotiations between sophisticated parties, each afforded
representation by legal counsel. Each and every provision of this Agreement
shall be construed as though both parties participated equally in the drafting
of the same, and any rule of construction that a document shall be construed
against the drafting party shall not be applicable to this Agreement.
 
(k)  Arbitration. Except as necessary for Employer, its Subsidiaries,
Affiliates, and their respective successors or assigns or Executive to
specifically enforce or enjoin a breach of this Agreement (to the extent such
remedies are otherwise available, including as provided and limited in Section
10(l) hereof), the parties agree that any and all disputes that may arise in
connection with, arising out of or relating to this Agreement, or any dispute
that relates in any way, in whole or in part, to Executive’s services on behalf
of Employer or any Affiliate, the termination of such services or any other
dispute by and between the parties or their Subsidiaries, Affiliates, and their
respective successors or assigns, shall be submitted to binding arbitration in
New York, New York, before JAMS, pursuant to the JAMS Employment Arbitration
Rules & Procedures (the “Rules”), including the internal appeal process provided
for in Rule 32 of the Rules, and before a single arbitrator to be mutually
agreed upon by the parties. If JAMS is not in business or is no longer providing
arbitration services, then the American Arbitration Association shall be
substituted for JAMS for the purposes of arbitration under this section, and its
Commercial Arbitration Rules (and not National Rules for the Resolution of
Employment Disputes) shall be used. The parties further agree that each party
shall pay its own costs, arbitration expenses and attorneys’ fees, unless the
arbitrator (or appeal panel) determines it is just and proper under the
circumstances to award costs, arbitration expenses and/or attorneys’ fees to
either party and provided further, that if either party prevails on a statutory
claim, which affords the prevailing party an award of costs and attorneys’ fees,
then the arbitrator may award reasonable costs and attorneys’ fees to the
prevailing party, consistent with applicable law. The arbitrator shall issue a
written decision and award supported by essential findings of fact and
conclusions of law. The arbitrator shall have no jurisdiction or authority to
issue any award contrary to or inconsistent with this Agreement or applicable
law. Judgment in a court of competent jurisdiction may be had on the decision
and award of the arbitrator (or the appeal panel). For this purpose, the parties
agree to submit to the jurisdiction of the state courts located in the Borough
of Manhattan, New York and the U.S. District Courts for the Southern District of
New York. Subject to Section 10(l) hereof, this arbitration obligation extends
to any and all claims that may arise by and between the parties or their
Subsidiaries, Affiliates and their respective successors or assigns, and
expressly extends to, without limitation, claims or causes of action for
wrongful termination, impairment of ability to compete in the open labor market,
breach of an express or implied contract, breach of the covenant of good faith
and fair dealing, breach of fiduciary duty, fraud, misrepresentation,
defamation, slander, infliction of emotional distress, disability, loss of
future earnings, and claims under the United States Constitution, and applicable
state and federal fair employment laws, federal and state equal employment
opportunity laws, and federal and state labor statutes and regulations,
including, but not limited to, the Civil Rights Act of 1964, as amended, the
Fair Labor Standards Act, as amended, the Americans With Disabilities Act of
1990, as amended, the Rehabilitation Act of 1973, as amended, the Employee
Retirement Income Security Act of 1974, as amended, the Age Discrimination in
Employment Act of 1967, as amended, and any other state or federal law.
 
(l)  Third Party Beneficiaries. Except as expressly provided herein, nothing in
this Agreement shall confer any rights or remedies upon any Person other than
the parties hereto.
 
(m)  Certain Expenses. Employer shall reimburse Executive for its reasonable and
documented legal fees and expenses incurred in connection with the preparation
of this Agreement.
 
[Signature page follows]
 
7

--------------------------------------------------------------------------------




IN WITNESS WHEREOF AND INTENDING TO BE LEGALLY BOUND THEREBY, the parties hereto
have executed and delivered this Agreement as of the year and date first above
written.
 

        EPOCH HOLDING CORPORATION  
   
   
    By:   /s/ Timothy T. Taussig  

--------------------------------------------------------------------------------

Name: Timothy T. Taussig   Title:  Chief Operating Officer

 
Accepted and Agreed to:
 
/s/ William W. Priest
 
William W. Priest

 
 
[Signature Page for EPOCH Holding Corporation/William W. Priest Employment
Agreement]
 
8

--------------------------------------------------------------------------------


 
Exhibit A
 
Restrictive Covenants
 
Covenant Not to Compete. Executive acknowledges that (i) Executive will be a key
employee of Employer, (ii) Executive will receive payments pursuant to Section 3
of this Agreement, (iii) Executive has and will continue to have knowledge,
information and other know-how regarding Employer’s business as a key employee
thereof, and (iv) Executive has and will continue to develop relationships and
contacts with Employer’s clients and investors as a key employee of Employer,
and that all of these factors would permit him to compete with Employer.
Executive further acknowledges that the covenants set forth in this Exhibit A
constitute a material inducement to Employer to employ Executive pursuant to
this Agreement and that Employer would not have agreed to employ Executive
unless Executive had agreed to the covenants set forth in this Exhibit A.
Accordingly, Executive therefore covenants and agrees as follows:
 
Nature of Competition. During the Non-Compete Period, Executive shall not,
without the Employer’s prior written consent, directly or indirectly, for his
own account, or in any capacity on behalf of any other third Person, whether as
an officer, director, employee, partner, joint venturer, consultant, investor or
otherwise, engage, or assist others to engage, in whole or in part, in any
business deriving more than ten percent (10%) of its revenues or income from
providing investment management services (a “Competing Business”); provided,
however, that ownership of stock of a business shall not be deemed a violation
of this Exhibit A if and for so long as (i) the stock of such business is
publicly traded; (ii) such ownership does not exceed 5% of the aggregate
outstanding equity interest of such business and (iii) Executive does not
otherwise participate in the management, operations or affairs of such business.
Notwithstanding the foregoing, nothing in this Agreement shall be construed to
prohibit Executive from (i) rendering services to, acquiring an economic
interest in or otherwise providing assistance to the Employer or any of their
Affiliates or any pooled investment vehicle which is advised or sub-advised by
the Company or any of their respective Affiliates, (ii) providing investment
management services (whether personally or as an employee or partner of a
business formed for this purpose) solely on his own behalf or on behalf of one
or more of his family members, including trusts of which his family members are
the principal beneficiaries and Persons established solely for the benefit of,
and wholly owned by, his family members or (iii) rendering services to,
acquiring an economic interest in or otherwise providing assistance to any
immediate family member engaged in providing investment management services.
Furthermore, Executive may notify the Employer of any proposed activity for the
purpose of soliciting a conclusion as to whether such activity would violate
this Exhibit A. The Employer agrees that it shall approve or disapprove
Executive’s proposal within 30 days of such notice. If the Employer approves
such activity for purposes of this Exhibit A, then such activity, as disclosed
in Executive’s request for approval, will not constitute a violation of this
Exhibit A.
 
Confidential Information. During the Employment Period and at all times
thereafter, Executive shall hold in a fiduciary capacity for the sole benefit of
Employer and its Affiliates, all secret or confidential information, knowledge
or data (collectively, “Confidential Information”), including without limitation
trade secrets, investments, contemplated investments, business opportunities,
Company or investment performance, valuation models and methodologies, relating
to the business of the Employer and their respective Affiliates, and their
respective businesses including, without limitation, the identity of any
investor or client and the fact that such person is an investor or client of the
Company: (i) obtained by Executive during Executive’s employment hereunder and
(ii) not otherwise in the public domain. Executive shall not, without prior
written consent of Employer (which may be granted or withheld in its sole and
absolute discretion), use, or communicate or divulge any Confidential
Information, or any related knowledge or data to anyone other than Employer or
its Affiliates or those designated by Employer or its Affiliates, except to the
extent compelled pursuant to the order of a court or other body having
jurisdiction over such matter or based upon the advice of his counsel that such
disclosure is legally required; provided, however, that Executive will assist
Employer or its Affiliates, at Employer or such Affiliates’ expense, in
obtaining a protective order, other appropriate remedy or other reliable
assurance that confidential treatment will be accorded such information so
disclosed pursuant to the terms of this Agreement.
 
All processes, technologies, investments, contemplated investments, business
opportunities, valuation models and methodologies, and inventions (collectively,
“Inventions”), including without limitation new contributions, improvements,
ideas, business plans, discoveries, trademarks and trade names, conceived,
developed, invented, made or found by Executive, alone or with others, during
the Employment Period, whether or not patentable and whether or not on
Employer’s, or its respective Affiliates’ time or with the use of their
facilities or materials, shall be the property of Employer or such Affiliates,
as applicable, and shall be promptly and fully disclosed by Executive to
Employer or such Affiliates, as applicable. Executive shall perform all
necessary acts (including, without limitation, executing and delivering any
confirmatory assignments, documents, or instruments requested by Employer or its
Affiliates) to vest title to any such Invention in Employer or its respective
controlled Affiliate, as applicable, to enable such party, at its expense, to
secure and maintain domestic and/or foreign patents or any other rights for such
Inventions.
 
Without limiting anything contained above, Executive agrees and acknowledges
that all personal and not otherwise public information about Employer and their
respective Affiliates, including, without limitation, their respective
investments, investors, transactions, historical performance, or otherwise
regarding or concerning Employer or its Affiliates, shall constitute
Confidential Information for purposes of this Agreement. In no event shall
Executive during or after his employment hereunder, disparage Employer or its
Affiliates or any of their respective officers, directors or employees.


The provisions of this Exhibit A shall not be deemed to limit any of the rights
available to the respective parties under the any other agreements to which they
may be parties and those which arise under applicable law.
 
9

--------------------------------------------------------------------------------

